MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF PROCEEDS, AND FINANCING STATEMENT FROM PRB Transportation, Inc. TO BEAR PAW ENERGY, LLC DATED AS OF OctoberOctober 6, 2004 THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS. THE DESCRIPTION OF THE MORTGAGED PROPERTIES IN THIS INSTRUMENT INCLUDES FIXTURES, AND THIS INSTRUMENT IS TO BE RECORDED IN THE REAL ESTATE RECORDS OF CAMPBELL COUNTY, WYOMING. PRB Transportation, Inc. IS THE RECORD OWNER OF THE REAL PROPERTY INTERESTS COMPRISING THE MORTGAGED PROPERTIES. WHEN RECORDED, THIS INSTRUMENT SHOULD BE RETURNED TO: William Mathews Bear Paw Energy, LLC 1400 16th Street, Suite 310 Denver, CO 80202 MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF PROCEEDS, AND FINANCING STATEMENT THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF PROCEEDS, AND FINANCING STATEMENT ("Mortgage"), is made as of the 6th day of OctoberOctober, 2004 ("Effective Date"), between PRB Transportation, Inc. ("Mortgagor"), a Nevada corporation, whose address is 600 17th St., Suite 2800 South, Denver, CO 80202, and BEAR PAW ENERGY, LLC ("Mortgagee"), a Delaware limited liability company, whose address is 1400 16th Street, Suite 310, Denver, Colorado 80202. ARTICLE1 AGREEMENT Section1.1 Grant. To secure (a) the due and punctual payment and performance of that certain Promissory Note dated OctoberOctober 6, 2004 in the original principal amount of $1,944,480.00 (One Million Nine Hundred Forty Four Thousand Four Hundred Eighty Dollars and no cents), made by Mortgagor in favor of Mortgagee (the "Note"), which amount is also reflected in that certain Purchase and Sale Agreement between Mortgagor and Mortgagee dated September 30, 2004, ("Purchase Agreement"), together with any extensions, modification, substitutions, replacements, consolidations or renewals thereof, and all such sums, together with interest thereon, owing under the Note, the Purchase Agreement, and this Mortgage; and (b) the due and punctual observance and performance of each and every obligation, covenant and agreement of Mortgagor contained in the Note and this Mortgage and all other obligations and liabilities of Mortgagor under this Mortgage (all of the aforesaid are referred to herein as the "Indebtedness"), Mortgagor hereby irrevocably grants, bargains, sells, mortgages, conveys and warrants to Mortgagee, its successors and assigns, WITH POWER OF SALE, all of Mortgagor's right, title, and interest, whether now owned or hereafter acquired, in and to the Gap and Bone Pile gas gathering systems together with the Antelope Valley and South Kitty trunk lines situated in the Powder River Basin of Wyoming as hereinafter described (collectively, the "Systems"), including without limitation all of the following described properties, rights, and interests associated with such Systems, whether now owned or hereafter acquired (the Systems, together with the following described properties, rights and interests, collectively, the "Mortgaged Properties"), subject, however, to the exclusions herein described: the compressor stations (excluding compressors, sump tanks and related equipment) and metering stations including delivery point measurement and measurement-point telemetry equipment (collectively, the "Stations"), described on ExhibitA hereto; the surface leases (and other rights to use the surface) (the "Surface Leases"), and the easements, right-of-way, servitudes and similar instruments (the "Rights-of-Way") described on ExhibitB hereto; the natural gas pipelines and gathering systems comprising the Systems which pass or lie in, on or under the Rights-of-Way or the Surface Leases (collectively, the "Pipelines"), as particularly described on ExhibitC and generally described on the maps attached hereto as ExhibitC-1; to the extent necessary to operate the Systems, the equipment, personal property, fixtures and other improvements (the "Related Facilities"), including without limitation the items described on ExhibitD and (i)all valves, pumps, dehydrators and similar facilities, and (ii)the materials and supply inventory specific to the Related Facilities associated therewith in existence on the Closing Date; each license, franchise, permit, certificate, approval or other similar authorization affecting, or relating in any way to, the Systems which have been assigned to Mortgagor ("Permits"), including without limitation each of the foregoing from the United States and any tribal, state, county, city or other political subdivision, agency, court or instrumentality ("Governmental Authority") relating to or required by Legal Requirements pertaining to health, safety, or the environment or to pollutants, contaminants, wastes or chemicals ("Environmental Permits"); the gas gathering agreements, gas services agreements, gathering services agreements and similar agreements and other contracts, commitments, understandings, binding arrangements, unexpired leases of personal property and licenses, whether oral or written, to which Mortgagor is a party or to which Mortgagor or any of the Mortgaged Properties are subject, and which relate primarily to the operation of the Systems, whether now existing or entered into at any time during the term of this Mortgage (collectively, the "Related Agreements"), including without limitation the items described on Exhibit E hereto; the real property and leases of, and other interests in, real property (other than Surface Leases and Rights of Way) and all buildings, structures, fixtures and improvements thereon and appurtenances thereto (the "Real Property"), described on Exhibit F hereto; to the extent relating to the aforesaid and which is not confidential to Mortgagor, all existing financial, operating, Tax, environmental, safety, process and instrumentation drawings, relevant maps, operations manuals, as-built drawings for the Systems, files, papers, books and records of Mortgagor in Mortgagors possession or control, including without limitation deeds, property records, title policies, maps, surveys, permits, certificates, filings with Governmental Authorities related to operation of the Systems, process safety management (PSM) records, legal documents pertaining to the Mortgaged Properties (other than those protected by legal privilege), and records regarding the construction, maintenance and testing of the aforesaid; all of Mortgagors rights, claims, credits, causes of action or rights of set off against third Persons relating solely to the Mortgaged Properties, including without limitation unliquidated rights under manufacturers' and vendors warranties relating to the Mortgaged Properties; all accounts, notes and other receivables relating to the aforesaid; all prepaid expenses, including but not limited to Property Taxes, leases and rentals relating to the aforesaid; the revenues, earnings, rents, issues, fees, charges, receipts, profits, income, proceeds, and products of the sale, exchange, collection, or other disposition of the foregoing, together with any and all corrections or amendments to, or renewals, extensions, or ratifications of, any of the same, or of any instrument relating thereto, including without limitation any and all fees, charges and receipts paid or payable under or pursuant to the Related Agreements or for the use or occupancy of the Mortgaged Properties, whether now existing or entered into at any time during the term of this Mortgage (the "Proceeds"), and all extensions, improvements, betterments, renewals, substitutions and replacements of and all additions, hereditaments, and appurtenances to the foregoing, hereafter acquired by or released to the Mortgagor or constructed assembled or placed by the Mortgagor related to the Mortgaged Properties, and all conversions of the security constituted thereby, immediately upon such acquisition, release, construction, assembling, placement or conversion, as the case may be, and in each such case, without any further mortgage or assignment or other act by the Mortgagor, all of which shall become subject to the lien of this Mortgage as fully and completely, and with the same effect, as though now owned by the Mortgagor and specifically described herein. Provided, however, the Mortgaged Properties shall not include the items described on Exhibit G hereto. As used herein, the following terms shall have the following meanings: (i) Legal Requirements shall mean applicable common law and any statute, ordinance, code, law, rule, regulation, order, judgment, decree, requirement or procedure enacted, adopted, promulgated, applied or followed by, or any agreement entered into by, any Governmental Authority in force and effect on the date hereof (including without limitation those regarding building, zoning, subdivision, land use or other similar legal requirements); (ii) Tax shall mean (a) any tax, governmental fee or other like assessment or charge of any kind whatsoever (including but not limited to, withholding on amounts paid to or by any Person), together with any interest, penalty, addition to tax or additional amount imposed by any Governmental Authority responsible for the imposition of any such tax (domestic or foreign), or (b) liability for the payment of any amounts of the type described in (a) as a result of being party to any agreement or any express or implied obligation to indemnify any other Person; (iii) Property Tax shall mean any ad valorem, real property, personal property, production, excise, net proceeds, severance, windfall profit and all other Taxes and similar obligations assessed against the Mortgaged Properties or based upon or measured by the ownership of the Mortgaged Properties or the gathering or processing of hydrocarbons or the receipt or proceeds therefrom, other than Taxes based upon or measured by or with respect to gross or net income; and (iv) Person shall mean an individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a Governmental Authority. Section1.2 Uniform Commercial Code. In addition to the foregoing mortgage and grant and for the same consideration and purpose, this Mortgage shall be deemedto be a "security agreement", as defined in the Uniform Commercial Code in effect in the State of Wyoming as of the date hereof ("UCC"), and Mortgagor hereby grants to Mortgagee a first and prior security interest in all of the Mortgaged Properties that are subject to the UCC, whether now owned or hereafter acquired. Section1.3 Maturity Date. The final maturity date of the Indebtedness is February 15, 2005. ARTICLE2 WARRANTIES AND COVENANTS OF MORTGAGOR Section2.1 Payment of Indebtedness. Mortgagor will pay Mortgagee all Indebtedness hereunder, all in the currency of the United States of America which is legal tenderfor the payment of public and privatedebts, and otherwise perform all obligations under the Note and this Mortgage. Section2.2 Warranties. Mortgagor warrants that (a)it holds record title to all real property interests comprising the Mortgaged Properties, and title to all other properties, rights and interests comprising the Mortgaged Properties, as obtained pursuant to the Purchase Agreement, (b)it has taken no action to in any way grant a lien on, assign, or further encumber any of the Mortgaged Properties and (c)there is no suit, claim, investigation, administrative proceeding or inquiry by any person or by any administrative agency pending, or to the knowledge of Mortgagor threatened, against Mortgagor or any third party which may materially affect the Mortgaged Properties. Mortgagor will warrant and forever defend the Mortgaged Properties unto Mortgagee against every person whomsoever lawfully claiming the same or any part thereof, and Mortgagor will maintain and preserve the validity and priority of the lien and security interest hereby created so long as any of the Indebtedness remains unpaid. Mortgagor hereby grants to Mortgagee a first and prior mortgage lien on the Mortgaged Properties, as provided herein. Section2.3 Further Assurances. Mortgagor will execute and deliver such other and further instruments and will do such other and further acts as in the reasonable opinion of Mortgagee may be necessary or desirable to carry out the purposes of this Mortgage, including, without limiting the generality of the foregoing, (a)prompt correction of any defect which may hereafter be discovered in the title to or ownership of the Mortgaged Properties or in the execution and acknowledgment of this Mortgage or any other document used in connection herewith, and (b)prompt execution of instruments which in the opinion of Mortgagee are needed to transfer effectively any or all of the Mortgaged Properties, including without limitation the Proceeds, to Mortgagee. Section2.4 Taxes. Mortgagor will promptly pay all Tax assessed by any Governmental Authority legally imposed upon Mortgagor, this Mortgage or upon the Mortgaged Properties or upon the interest of Mortgagee therein (and promptly file all production reports and ad valorem tax reports as required by any proper Governmental Authority), or upon the income and profits thereof, except such as are being contested by Mortgagor in good faith by appropriate proceedings diligently conducted in such manner as not to jeopardize Mortgagee's rights in and to the Mortgaged Properties. Section2.5 Operation of the Mortgaged Properties. So long as the Indebtedness or any part thereof remains unpaid, and whether or not Mortgagor is the operator of the Mortgaged Properties, Mortgagor shall, at Mortgagor's own expense: (a) do all things necessary to keep unimpaired Mortgagor's rights in the Mortgaged Properties and not, except in the ordinary course of business, abandon any interest or right in the Mortgaged Properties without the prior written consent of Mortgagee; (b) cause the Mortgaged Properties to be maintained and continuously operated in a good and workmanlike manner as would a prudent operator, and in accordance with generally accepted practices, applicable operating agreements (including without limitation the Related Agreements), and all applicable laws, rules, regulations and orders of any applicable Governmental Authority, except those being contested by Mortgagor in good faith by appropriate proceedings diligently conducted in such manner as not to jeopardize Mortgagee's rights in and to the Mortgaged Properties; (c) pay, or cause to be paid, promptly as and when due and payable, all rentals, fees and charges payable in respect of the Mortgaged Properties, and all expenses incurred in or arising from the operation of the Mortgaged Properties; (d) comply fully with all of the terms and conditions of the Surface Leases, Rights-of Way, Permits and Environmental Permits, Related Agreements, and all other agreements, contracts, or instruments related to the operation of the Systems, and otherwise do all things necessary to keep Mortgagors rights and Mortgagees interests in the Mortgaged Properties unimpaired; (e) cause the Stations, Pipelines, Related Facilities and the Real Property to be kept in good and effective operating condition, and all repairs, renewals, replacements, additions, and improvements thereof or thereto, beneficial to the operation of the Systems to be promptly made; (f) cause the Mortgaged Properties to be kept free and clear of liens, charges, and encumbrances of every character, other than (1) the lien hereof, (2) taxes constituting a lien but not due and payable, (3) defects or irregularities in title, and liens, charges, or encumbrances, to which the Mortgaged Properties were subject when obtained pursuant to the Purchase Agreement, (4) those being contested by Mortgagor in good faith by appropriate proceedings diligently conducted in such manner as not to jeopardize Mortgagee's rights in and to the Mortgaged Properties, and (5) those consented to in writing by Mortgagee; carry insurance in amounts as set forth in ExhibitH as follows: (a)workmen's compensation insurance and public liability and property damage insurance in respect of all activities in which Mortgagor might incur personal liability for the death or injury of an employee or third person, or damage to or destruction of another's property; and (b) insurance on the Systems, Pipelines, Related Facilities, the Real Property, and all other equipment or facilities, against loss or damage by fire, lightning, hail, tornado, explosion, and other similar risks, with Mortgagee as loss payee thereunder. Mortgagee shall have the right to collect, and Mortgagor hereby assigns to Mortgagee, any and all monies that may become payable under any such policies of insurance by reason of damage, loss, or destruction of any of the Mortgaged Properties, and Mortgagee may apply all or any part of the sums so collected, at its election, toward payment of the Indebtedness, whether or not such Indebtedness is then due and payable, in such manner as Mortgagee may elect; comply fully with the terms of all Related Agreements; and (i) immediately notify Mortgagee of, and keep Mortgagee continuously advised of all subsequent developments pertaining to, the occurrence of any Event of Default (defined below). Section2.6 Recording, Etc. Mortgagee will, at Mortgagor's expense, record, register, deposit and file this and every other instrument in addition or supplemental hereto in such offices and places and at such times and as often as may be necessary to preserve, protect, and renew the lien and security interest hereof as a valid first lien and security interest on real or personal property, as the case may be, and otherwise will do and perform all matters or things necessary or expedient to be done or observed by reason of any law or regulation of the State of Wyoming or of the United States or of any other competent authority, for the purpose of effectively creating, maintaining, and preserving the lien and security interest created hereby on the Mortgaged Properties. Section2.7 Records, Statements and Reports. Mortgagor will furnish or cause to be furnished to Mortgagee, at its request, copies of all reports filed with any Governmental Authority agencies relating to the financial condition of Mortgagor. Section2.8 Right of Entry. Mortgagor will permit Mortgagee or its agents to enter upon the Mortgaged Properties, and all parts thereof, for the purpose of investigating and inspecting the condition and operation thereof, including without limitation the right to have access and to examine and copy books of account and records related to the ownership and operation of the Mortgaged Properties at such reasonable times or intervals as Mortgagee may desire. Section2.9 Maintenance of Existence. Mortgagor will do all things necessary to preserve and keep in full force and effect its existence, franchises, rights and privileges under the laws ofthe state of its incorporation or formation, as the case may be, and will comply with all regulations, rules, ordinance, statutes, orders and decrees of any governmental authority or court applicable to Mortgagor or to the Mortgaged Properties or any part thereof. Section2.10 Mechanics' and Other Liens. Mortgagor shall pay, from time to time when the same shall become due, all lawful claims and demands of mechanics, materialmen, laborers, and others which, if unpaid, might result in, or permit the creation of, a lien on the Mortgaged Properties or any part thereof, or on the revenues, rents, issues, income or profits arising therefrom and Mortgagor shall do, or cause to be done, at the cost of Mortgagor and without expense to Mortgagee, everything necessary to fully preserve the lien and security interest of this Mortgage. In the event Mortgagor fails to make payment of such claims and demands, Mortgagee may, butshall not be obligated to, make payment thereof, and Mortgagor shall, on demand, reimburse the Mortgagee for all sums so expended. Section2.11 Mortgage Authorized.
